Tolson, C. J. On August 21,1958, claimant filed a complaint alleging that taxes on the net receipts of its agencies, as provided in Section 414 of the Illinois Insurance Code, in the amount of $806.38 had been mistakenly overpaid, in that claimant failed to claim a deduction in said amount for fire department taxes paid in 1956. The Departmental Report substantiates the allegations of the complaint, and it appears as though there is no doubt but what claimant is entitled to such credits. An award is, therefore, made to claimant in the amount of $806.38.